February     19. 1975


The Honorable Dolph Briscoe                      Opinion No.   H-   534
Governor of Texas
State Capitol                                    Re: Length of term of members
Austin,  Texas 78711                             of the Board of Nurse Examiners.

Dear Governor   Briscoe:

        You have requested our opinion regarding the construction  of article
4513, V. T. C. S., which provides for the appointment of a Board of Nurse
Examiners.     The statute authorizes the Governor to:

                . . . bienniallv appoint a Board of Nurse Examiners
                to consistof   six members.    and the term of office of
                those so appointed shall be two for six years; two for
                four vears; and two for two vears.       The terms of       ’
                office for members    of the Board shall expire on
                January 31 of odd-numbered       years,   Each member
                of said Board shall be a registered      nurse at least
                twenty-five   years of age, of good moral character and
                a graduate of an accredited     school of professional
                nursing,   and three members      shall have at least three
                years’ teaching experience    in educational work among
                nurses.    One of the two personsaFpointed     every two
                years’ shall be a person with at least three years’
                teaching experience    in education work among nurses.

        As you have indicated,   the statute appears to have created a Board
with two members    serving for two years; two serving for four years,    and
two serving for six years,   since the word “initial” or “first” has not b&en
inserted prior to “term of office, ” and since the usual provision that
“members   appointed thereafter    shall serve for six years” has been omitted.




                                    p.   2408
The Honorable    Dolph Briscoe     page 2       (H- 534)




         However,  the language causing the confusion,      underlined in the
foregoing quotation,   has existed in the statute since 1931 and has never
given rise to any question.     Traditionally, Board members     have served
six year terms and we must assume the Legislature         was cognizant of
that fact when, in 1969, it amended the statute but reenacted       the identical
language.   In 1969 this office issued Attorney General Opinion M-433
finding that the 1969 amendment did not abolish the old Board and that its
members    should continue in office until the expiration of the terms for
which they were appointed.      In addition,  the language of the statute which
provides that “one of the two persons appointed every two years shall be
a person with at least three years’ teaching experience in education work
among nurses” is rendered meaningless         unless the statute is interpreted
to provide for six-year   terms,   with two persons appointed every two
years.

          This conclusion is buttressed    by considering    the constitutional
difficulty that arises if the alternative    construction  is adopted. Article
16, section 30a, of the Texas Constitution authorizes         the Legislature
to establish six-year    terms for members       of “boards . . . established
by law. ” Article 16, section 30, provides that “[t]he duration of all offices
not fixed by this Constitution shall never exceed two years. ” If article
4513 is interpreted    as creating a Board to which two members          are
appointed for four-year     terms,  it is clearly violative of the constitutiona
directive,   which proscribes    any term of office whose duration is more
than two but less than six years.

         It is an established   principle that when a statute is susceptible
to more than one construction,       one which would render it constitutional
and the other which would render it invalid,        the former must prevail.
Alobaidi v. State, 433 S. W. 2d 440 (Tex. Grim. App. 1968), cert. denied,
393 U.S.    943; Newsom v. State,        372 S. W. 2d 681 (Tex. Grim. App. 1963);
Amaimo v. Carter,        212 S. W. 2d 950 (Tex. Civ. App. --Beaumont      1948,
writ ref.,    n. r. e.).  We therefore hold that the 1969 revision of article
4513 did not alter the term of office of the members        of the Board of Nurse
Examiners,      and that term is for six years.




                                    p.   2409
_            -
         -




                 The Honorable   Dolph Briscoe      page 3           (H- 534)



                                                  SUMMARY

                                      Under article 4513, V. T. C. S., each member
                                 of the Board of Nurse Examiners      is appointed for
                                 a term of six years.

                                                                         Very   truly yours,




                                                               0         Attorney   General    of Texas

    sL                                       b



                 DAVID   M.   KENDALL,    First   Assistant




                 C. ROBERT HEATH,        Chairman
                 Opinion Committee




                                                       p.     2410